In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County (Kitzes, J.), entered December 14, 2001, as upon a jury verdict in favor of the defendant Jeffrey Lucas and against her, dismissed the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiffs contention that the verdict in favor of the defendant Jeffrey Lucas was not based on legally sufficient evidence is without merit, as the evidence presented at the trial provided a rational basis for the jury determination (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]; Miller v Long Is. R.R., 286 AD2d 713, 714 [2001]; Altman v Alpha Obstetrics & Gynecology, 255 AD2d 276, 277 [1998]). In addition, the plaintiff’s contention that the verdict was inconsistent is unpreserved for appellate review because she failed to object on that ground prior to the release of the jurors (see Barry v Manglass, 55 NY2d 803, 806 [1981]; Delacruz v Galaxy Elec., 300 AD2d 278 [2002]; Miller v Long Is. R.R., supra). In any event, the claim of inconsistency is without merit because the verdict can be reconciled with a reasonable view of the evidence (see Miglino v Supermarkets Gen. Corp., 243 AD2d 451 [1997]; Rubin v Pecoraro, 141 AD2d 525, 526 [1988]). Finally, the verdict in favor of the defendant Lucas is supported by a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129, 134 [1985]). Smith, J.P, McGinity, H. Miller and Rivera, JJ., concur.